Title: To James Madison from William P. Duval, 12 August 1823
From: Duval, William P.
To: Madison, James


        
          Dear sir
          St Augustine Augt. 12th. 1823
        
        Your nephew Mr. Macon, is safely landed after a disagreeable voyage. In a case of murder, he distinguished himself immediately on his arrival. I entertain high expectations of his success. He will have to encounter some Lawyers here, more on account of their cunning than, for their legal information. They are northern men and I hope they are not a fair sample of their countrymen. Mr. Macon shall find me a virginian, and of course his friend. I have offerd him a room for his office, and already feel a strong interest for his success. I assure you sir, that your nephew shall find me, all that you may desire.
        It was highly gratifying to me, to learn that you enjoyed good health and was actively ingaged in Farming—long may you live to mer[i]t the reward, due for your many lasting services. If the admiration and esteem of your fellow citizens can contribute, to your happiness you never will be otherwise. Accept sir my sincere respect and esteem
        
          Wm. P. Duval
        
      